Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 7 are objected to because of the following informalities:
In claim 1, line 11, ‘the lower mode’ should read “the lower mold “
In claim 3, line 6, ‘an movement rod’ should read “a movement rod “
In claim 7, line 4, ‘the flanged’ should read “the flange “
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Padovani (US 4,105,736), further in view of Lai (TWM582894U, English translation provided), Drexler et al. (US 2019/0084214), and Yan et al. (CN207034548, English translation provided).
Regarding claim 1, Padovani discloses a rubber sole thermos-molding machine, comprising:
a machine seat (Fig. 6, item 39) comprising a hydraulic actuator (Fig. 6, items 30 (piston)
and 33 (cylinder) (col. 3, lines 51-52));

 6, item 15 (col. 3, lines 1-11)) disposed on the lower mold seat, the lower mold seat connected with a first horizontal movement mechanism (Fig. 6, items 28 (cylinder) and 29 (slide) (col. 3, lines 45-50)), the first horizontal movement mechanism controlling the lower mold seat to horizontally move between a lower closing position located on a relatively backward side and a lower mold forward-moving position located on a relatively forward side (as shown in Fig. 6);
	an upper mold seat (Fig. 6, item 37) disposed on the machine seat and arranged above the lower mold seat, a upper mold (Fig. 6, item 14 (col. 3, lines 1-11)) and 40 (col. 4, item 29-32)) disposed on the upper mold seat; when the upper mold seat is at a normal position (as shown in Fig. 6), the lower mold seat, according to an operation of the hydraulic actuator, ascends or descends the lower mold to achieve a mold closing status or a mold opening status with the upper mold (col. 3, lines 50-57);  
	a middle plate (Fig. 1, item 9 (a feeding mechanism (col. 2, lines 64-65)); a structure/plate in the feeding mechanism feeding/holding the strip 11 after unwinding) disposed between the lower mold seat and the upper mold seat and connected with a second horizontal movement mechanism (feeding movement), the second horizontal movement mechanism controlling the middle plate to horizontally move between a middle plate backward-moving position located on a relatively backward side and a middle plate closing position located on a relatively forward side.
a push mechanism (Fig. 6, items 31, 32 34 and 35 (col. 3, lines 50-57)) disposed on the upper mold seat and having a fasten unit (Fig. 6, item 55 (the hauling device (col. 5, line 1))).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Padovani to incorporate the teachings of Lai to provide that the turning mechanism (Figs. 1,2 and 4, items 12 and 13) is disposed on the machine seat. Doing so would be possible to easily clean or replace the upper mold if necessary, as recognized by Lai (p.g. 2, lines 1-7).
However, Padovani does not explicitly disclose the middle plate for transporting a molded part to the upper mold and the lower mold. Padovani also does not disclose a middle frame comprising a positioning pin. 
In the same field of endeavor, hot-forming, Drexler discloses that, as illustrated in Figs. 3-7, the middle plate (Figs. 4-7, item 20 (a transport plate ([0221], line 6))) is transported by the timing belts 24” on the rails 15 ([0221 ). When the middle plate is at the middle plate closing position, with the upper mold seat being at the normal position and the lower mold seat being at the lower mold closing position, the middle plate is arranged in direct alignment between the upper mold seat and the lower mold seat (as shown in Fig. 7). Drexler also disclose a middle frame (Figs. 3, 5-7, item 30 (a frame shaped pallet ([0222], lines 2-3))) comprising a position pin (Fig. 5, item 37 (guide rings ([0222], line 21)). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Padovani to incorporate the teachings of Drexler to provide that the middle plate is transported by the timing belts 24” on the rails 15 and the middle frame comprising a position pin. Doing so would be possible to form the flat laminate piece without stretching or with little stretching, as recognized by Drexler ([0030], [0031]).
However, Padovani and Drexler does not explicitly disclose the detailed structure of the fasten unit associating with the position pin. In the same field of endeavor, a quick connection mechanism, Yan discloses that, as illustrated in Figs. 2-3, the fasten unit (Fig. 2, the bottom portion) comprising a plurality of beads (Fig. 2, item 204), the fasten unit controlling the beads to be engaged with the position pin (Fig. 2, the upper portion). The combination of Padovani, Drexler, and Yan would make the middle frame moves toward or away from the upper mold seat according to an operation of the push mechanism; the fasten unit also controls the beads to leave the position pin, so that the fasten unit is separated from the middle frame according to the operation of the push mechanism.  
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Padovani and Drexler to 
	Regarding claim 2, Padovani and Drexler do not disclose the detailed structure of the position pin and the fasten unit in the thermos-molding machine. Yan disclose that, as illustrated in Figs. 2 and 3, the position pin comprises a recess portion (as shown in Fig. 2 (item 103)); the fasten unit comprises a seat body (Fig. 2, item 206) and a sleeve member (Fig. 2, item 205); the seat body comprises a pin bore (as shown in Fig. 3) and the plurality of beads; and the beads are able to transversely move with respect to the pin bore (as shown from Fig. 2 to Fig. 3); the sleeve member comprises a peripheral wall connected with a peripheral side of the seat body (as shown in Fig. 2); the seat body is engaged with the corresponding position pin with the pin bore and drives the sleeve member to abut against the beads in the recess portion with the peripheral wall to be engaged with the position pin (as shown in Figs. 2 and 3); the fasten unit also drives the peripheral wall of the sleeve member to retreat from abutting against the beads in the recess portion to leave the position pin (as shown in Fig. 2).
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Padovani and Drexler to incorporate the teachings of Yan to provide the position pin connected or disconnected with the fasten unit. Doing so would be possible to provide a good alignment to the molded part and 
Regarding claim 3, Padovani and Drexler do not disclose the detailed structure of the position pin and the fasten unit in the thermos-molding machine. Guide ring in the teachings of Drexler can be considered as a tuber member being able to longitudinally pass through the upper mold seat. The fasten unit can be installed inside the tuber number. Simply, an assembly of the tuber member integrated with the fasten unit can be duplicated as shown in Fig. 14 in the teaching of Yan.
Further, Yan discloses that, as illustrated in Figs. 1-4, the fasten unit comprises a control member (Fig. 1, item 211) and a movement rod (Figs. 1-3, item 212); the control member is disposed on a top end of the tuber member, and the movement rod movably passes through the corresponding tube member (Fig. 2-3, item 203) and is connected with the control member; the seat body (of the fasten unit) is disposed on a bottom end of the corresponding movement rod; the movement rod is controlled to move in the corresponding tube member; the seat body (of the fasten unit) longitudinally moves with the corresponding tube member to be engaged with the corresponding position pin through the pin bore (as shown from Fig. 2 to Fig. 3), and axially moves with the movement rod to drive the sleeve member to abut against the beads in the recess portion with the peripheral wall, or axially moves with the movement rod to retreat the peripheral wall of the sleeve member from abutting against the beads in the recess portion.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Padovani and Drexler to incorporate the teachings of Yan to provide the position pin connected or disconnected with 
Regarding claim 4, Padovani discloses that, as illustrated in Fig. 6, in the thermos-molding machine the push mechanism (Fig. 6, items 31, 32, 35 and 34) comprises a push cylinder (for example, item 34), the push cylinder has a drive shaft (for example, item 31 (piston rod)) stretchable on one end of the push cylinder; one end of the drive shaft stretching out from the push cylinder is combined with the upper mold seat (Fig. 6, item 37); the push cylinder has a combination plate (for example, the top portion of the item 14 in Fig. 6) disposed on the end of the push cylinder on which the drive shaft stretches. Since Drexler discloses the concept of the position pin (mandrel) and the fasten unit (guide ring). Guide ring in the teachings of Drexler can be considered as the tube member for the installation of the fasten unit. Drexler also discloses the driving columns 101 as shown in Fig. 7. Thus, Drexler discloses that, the plurality of the tube members are disposed on the combination plate, so as to move with respect to the upper mold seat along with a stretching and retracting motion of the drive shaft (as shown in Fig. 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Padovani to incorporate the teachings of Drexler to provide that the plurality of the tube members are disposed on the combination plate, so as to move with respect to the upper mold seat along with a stretching and retracting motion of the drive shaft. Doing so would be possible to provide a good alignment to the molded part and the molding tool.
5, Padovani does not explicitly disclose the thermos-molding machine comprising two side plates disposed on two opposite sides of the machine seat, respectively. Lai discloses that, as illustrate in Fig. 1, the thermos-molding machine comprising two side plates (Fig. 1, item 111) disposed on two opposite sides of the machine seat, respectively; the upper mold seat is disposed between the two side plates and arranged on an upper side (as shown in Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Padovani to incorporate the teachings of Lai to provide that the thermos-molding machine comprising two side plates disposed on two opposite sides of the machine seat. Doing so would be possible to provide a good alignment to the molded part and the molding tool.
Regarding claim 6, Padovani does not explicitly disclose the thermos-molding machine comprising two side plates disposed on two opposite sides of the machine seat. Lai discloses that, as illustrate in Fig. 1, the pair of side plates 111 respectively form an opening surface on a front side, a rear side and a top portion. The pair of the side plates are located on the left and right sides of the frame body 11 (the machine seat) and are each a pair of upright rectangular plate bodies (block bodies) (p.g. 3, lines 20-22), and the two block bodies are disposed on two opposite sides of the side plates (as shown in Fig. 1); each block body comprises a first block portion on one side, and a second block portion is disposed on one side of the upper mold seat corresponding to the first block portions (as shown in Fig. 1; also see labels in attached annotated Figure I); when the upper mold seat (Fig. 2, item 12) is at the normal position (as shown in Fig. 2), the first block portions and the second block portions are engaged, so that 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Padovani to incorporate the teachings of Lai to provide that the thermos-molding machine comprising two side plates disposed on two opposite sides of the machine seat and the two side plates are restrained by each block body to prevent expanding. Doing so would be possible to provide a good alignment to the molded part and the molding tool.

    PNG
    media_image1.png
    739
    623
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 1 in the teachings of Lai)
7, Padovani does not explicitly disclose the thermos-molding machine comprising two side plates disposed on two opposite sides of the machine seat corresponding two block bodies. Lai discloses that, as illustrate in Fig. 1 (also see attached annotated Figure I), the fist block portion is a flange disposed on a bottom portion of the block body, and the second block portion is a groove disposed on the upper mold seat corresponding to the flange, so that the flanges restrain the two side plates in the groove.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Padovani to incorporate the teachings of Lai to provide that the thermos-molding machine comprising two side plates disposed on two opposite sides of the machine seat and the two side plates are restrained by each block body having the flange and the groove to prevent expanding. Doing so would be possible to provide a good alignment to the molded part and the molding tool.
Regarding claim 8, Padovani does not disclose the upper mold seat can be rotated. Lai discloses that, as illustrated in Figs. 2, 4 or 5, the upper mold seat is pivotally disposed on a top portion of the two side plates and able to be reversely turned (as shown in Fig. 4); the turning mechanism comprising a lift cylinder (for example, item 13 in Fig. 2) and a shaft coupling member (for example, item 123 in Fig. 2); the lift cylinder has an operation shaft stretchable on one end; the shaft coupling member is disposed on one side of the upper mold seat and pivotally connected with the end of the operation shaft stretching out of the lift cylinder, so that the operation shaft stretches and retracts to drive the upper mold seat to move between the normal position and the tilt position (as shown in Figs. 2 and 4).
.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Padovani (US 4,105,736), Lai (TWM582894U, English translation provided), Drexler et al. (US 2019/0084214), and Yan et al. (CN207034548, English translation provided) as applied to claim 1 above, further in view of Hsieh et al. (US 2018/0126608).
Regarding claims 9-10, Padovani discloses that, as illustrated in Fig. 6, the beginning of the funneling has already begun by means of the tensioning member 40 actuated by the piston rod 41 contained in the cylinder 42 ([col. 4, lines 29-32). Here, the cylinder 42 can be considered as an elevation cylinder and the piston rod 41 can be considered as a valve rod connected with the upper mold seat (Fig. 6, item 37). As shown in Fig. 6, there is a linkage plate fixed on the elevation cylinder being connected with the tensioning member through a connection rod, respectively. 
However, Padovani does not disclose a vacuum cover in the thermos-molding machine. In the same field of endeavor, hot-pressing molding machine, Hsieh discloses that, as illustrated in Figs. 2 and 5, the thermos-molding machine comprising a vacuum cover (Figs. 1 and 5, item 8 (a vacuum unit ([0016]))) movably disposed on the upper mold seat (Fig. 2, item 21; [0023]), and driven by a vacuum cover control mechanism ([0024]) to ascend and descend between a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Padovani in the combination to incorporate the teachings of Hsieh to provide a vacuum cover in the thermos-molding machine. Doing so would be possible to prevent formation of bubbles in products, as recognized by Hsieh ([0003]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742